Response to Amendments
This Office action is in response to the amendments and remarks filed on 8/2/2022. The amendments were received and have been entered. 
Claims 1 have been amended. Claims 2-3 have been canceled. Claims 18-20 are newly added. Claims 1 and 4-20 remain present in this application. 
The objection of claim 12 is withdrawn in view of the amendments. The objection of drawing are withdrawn in view of the amendments.
The claim amendments have overcome the Dowd prior art rejection. 
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 4-20 are allowed over the prior art of record. 
Claim 1 invention teaches “a multifunctional stylus” including claimed limitations “a stylus tip fixedly connected to a second end of the main structure, wherein the charging electrode has a contact portion passing through a via hole on a sidewall of the main structure to enter the charging compartment, and wherein the charging electrode comprises a first connection portion and at least one bent portion that is in electrical contact with the first connection portion, one end of the first connection portion is in electrical contact with the charging assembly, and an end of each of the at least one bent portion has the contact portion.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Claim 4 invention teaches “a multifunctional stylus” including claimed limitations “a stylus tip fixedly connected to a second end of the main structure, wherein the charging electrode comprises a first power terminal and a second power terminal which are electrically opposite, the second power terminal comprises a second connection portion and an annular portion connected to each other, the second connection portion is in electrical contact with the charging assembly, the annular portion is located in the charging compartment, one end of the first power terminal is in electrical contact with the charging assembly, and the other end of the first power terminal is located in the charging compartment.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 11, 2022